       Case 4:20-cv-00335-SHR Document 29 Filed 11/23/20 Page 1 of 3



 1    Logan T. Johnston, #009484
      JOHNSTON LAW OFFICES, P.L.C.
 2    14040 N. Cave Creek Rd., Suite 309
      Phoenix, Arizona 85022
 3    Telephone: (602) 435-0050
      ltjohnston@live.com
 4
      David T. Barton #016848
 5    Kathryn Hackett King #024698
      BURNSBARTON PLC
 6    2201 East Camelback Road, Ste. 360
      Phone: (602) 753-4500
 7    david@burnsbarton.com
      kate@burnsbarton.com
 8
      Attorneys for Defendant
 9
10
                          IN THE UNITED STATES DISTRICT COURT
11
                                 FOR THE DISTRICT OF ARIZONA
12
13    D.H., by and through his mother, Janice          Case No. 4:20-cv-00335-SHR
      Hennessy-Waller; and John Doe, by his
14    guardian and next friend, Susan Doe, on
      behalf of themselves and all others similarly
15    situated,
                                                             NOTICE OF SERVICE OF
16                      Plaintiffs,                          DEFENDANT’S INITIAL
      v.                                                    DISCLOSURE STATEMENT
17
18    Jami Snyder, Director of the Arizona Health
      Care Cost Containment System, in her
19    official capacity,                               (Assigned to the Honorable Scott H.
20                      Defendant.                     Rash)
21
            Pursuant to Rule 26(a)(1), Defendant Jami Snyder, Director of the Arizona Health
22
     Care Cost Containment System, in her official capacity (“Defendant”), gives notice that
23
     she served her initial disclosures this day upon Plaintiffs’ counsel.
24
25   DATED this 23rd day of November, 2020.

26
                                                JOHNSTON LAW OFFICES, P.L.C.
27
                                                By: /s/ Logan T. Johnston
28                                              Logan T. Johnston
       Case 4:20-cv-00335-SHR Document 29 Filed 11/23/20 Page 2 of 3



 1                                            14040 N. Cave Creek Rd., Suite 309
                                              Phoenix, Arizona 85022
 2
                                              David T. Barton
 3                                            Kathryn Hackett King
                                              BURNSBARTON PLC
 4                                            2201 East Camelback Road, Ste. 360
                                              Phone: (602) 753-4500
 5                                            david@burnsbarton.com
                                              kate@burnsbarton.com
 6                                            Attorneys for Defendant Jami Snyder
 7
                                CERTIFICATE OF SERVICE
 8
            I hereby certify that on November 23, 2020, I electronically transmitted the
 9
     foregoing document to the Clerk’s Office using the CM/ECF System for filing and
10   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants.
11   Brent P. Ray
     Andrew J. Chinsky
12   KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
13   Chicago, Illinois 60654
     T: +1 312 995 6333
14   F: +1 312 995 6330
     Email:bray@kslaw.com
15   achinsky@kslaw.com
16   Daniel C. Barr
     Janet M. Howe
17   PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
18   Phoenix, AZ 85012-2788
     T: +1 602 351 8085
19   F: +1 602 648 7085
     Email:dbarr@perkinscoie.com
20   jhowe@perkinscoie.com
21
     Asaf Orr
22   NATIONAL CENTER FOR LESBIAN RIGHTS
     870 Market Street, Suite 370
23   San Francisco, CA 94102
     T: +1 415 392 6257
24   F: +1 415 392 8442
     Email:aorr@nclrights.org
25
     Abigail K. Coursolle
26   Catherine McKee
     NATIONAL HEALTH LAW PROGRAM
27   3701 Wilshire Boulevard, Suite 750
     Los Angeles, CA 90010
28   T: +1 310 204 6010


                                                 2
       Case 4:20-cv-00335-SHR Document 29 Filed 11/23/20 Page 3 of 3



 1   Email:coursolle@healthlaw.org
     mckee@healthlaw.org
 2
     Attorneys for Plaintiffs
 3
 4   s/Logan T. Johnston
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
